Title: To Thomas Jefferson from Edward Rutledge, 12 October 1795
From: Rutledge, Edward
To: Jefferson, Thomas



My dear Friend
Charleston Octr. 12th: 1795.

It is a long time since I wrote you, and a much longer since I have heard from you. Your last, was written on the Eve of your resignation: mine, was an acknowledgment of it; and conveying my best good Wishes for your Happiness in retirement. I hope they have been answered, by your enjoyments in domestic Life; but not that you are so perfectly pleased with the latter, as to abandon for ever all thoughts of your Country. The Experience of every day, evinces that the Service of our Country, like the practice of Virtue, must bring with it, its own reward: whoever expects that Gratitude, to be the Fruit of patriotism, expects a vain thing, and disappointment, or Mortification will be his Portion. We have had a great deal of Trouble about the Treaty which Mr. Jay, has unfortunately formed, for this Country. It is to be sure a most wretched Affair, and should the War continue, and that Treaty be brought into operation, its Evils will multiply daily. But I will say no more on the Subject; being fully satisfied that, if you take no share in Politics, I have said enough: if you do, your own Remarks will have been superior to any thing which I could add.
The Youth, who will put this Letter into your Hands, is my only Son. He is making the Tour of his own Country, preparitory to his going to Europe. He is in my Eye, every thing that I wish, as far as a good Understanding, a well cultivated Mind, and sound Principles of Honor, and Virtue, entitle me to say so. He purposes going into Virginia, and naturally expected that I should introduce him to you. He knows the value I have for you, and presuming upon the Rights of a Child, he thinks himself entitled to participate in my Friendships. I should be highly pleased, if he could come in for a share of yours. I mean  him, for my own profession, the Law; but it is also my intention, [to] fit him for public Life. I know full well that, he [will] enjoy more real Happiness in Domestic Society; yet, [as] I consider the Service of our Country, a sacred Duty, I must place it in his power to discharge that Duty, if the Voice of his Fellow Citizens should call him into Action; if not, his Bosom does not glow so warmly with Ambition, as to obtrude him, into her Councils. I will be much obliged to you, to point out to him, whatever may be worthy of Observation in your part of the Continent. He knows full well, all that is contained in your Notes on Virginia; but as the Country is continually more, and more explored, new Objects are frequently arising, to excite and gratify Curiosity; Yet I beg you, my dear Sir, to believe that nothing new can arise, to lessen the Esteem, and Regard of your old, and affectionate Friend

Ed: Rutledge

